Citation Nr: 1758404	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard and Reserves from July 1969 to July 1975, and had several periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the RO in Louisville, Kentucky (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran testified at an August 2017 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's low back disorder is etiologically related to his ACDUTRA.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a low back disorder was incurred during ACDUTRA.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).


Analysis

The Veteran seeks entitlement to service connection for a low back disorder.  

As an initial matter, the Board notes that the Veteran served in the National Guard and the Reserves.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3). 

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans' benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

In this case, military records reflect that the Veteran had ACDUTRA as a member of the Reserves from June 10 through June 24, 1972.  Additionally, service treatment records reflect that he injured his back on June 10, 1972.  Therefore, the Veteran has an in-service incurrence of a low back injury.  Additionally, he has a current diagnosis of lumbar degenerative disc disease, and is status post low back fusion surgery.  See, e.g., January 2010 and December 1997 Private Medical Records.  The remaining issue is whether there is a casual relationship between the in-service injury and the current low back diagnosis.

During the Veteran's July 1969 enlistment examination, the examiner did not note any low back problems.  October 1972 service treatment records reflect that the Veteran injured his back on June 10, 1972, in the line of duty, while setting up and arranging beds in the barracks at Travis Field, Savannah, Georgia.  See also July 1972 Service Treatment Records.  October 1972 service Treatment records also contain an imaging report that reflects a traumatic compression fracture of the lumbar spine, although the report contained the question, "Age of fracture?"  In a November 1971 report of medical history, the Veteran indicated he had a back injury from an August car accident.  

The claims file contains no further medical treatment records until a December 1997 private medical record reflecting lumbar fusion surgery and a diagnosis of lumbar degenerative disease.  Since that time, the Veteran has received medical treatment for his low back disorder.  See, e.g., January 2010 Private Medical Records.

During a February 2010 VA examination, the examiner declined to offer an opinion as to whether the Veteran's current low back disorder was etiologically related to his in-service back injury.  The examiner determined he would have to resort to speculation to offer an opinion, noting the absence of medical records for almost 20 years.

In an October 2010 letter, the private physician who began treating the Veteran for his low back disorder in 1990 indicated none of his records prior to 2002 were still available.  Further, during his August 2017 hearing testimony, the Veteran noted that he had attempted to obtain older treatment records, but the private medical records from 1972 to 1990 were destroyed by his doctor at that time.  The Board finds the Veteran's testimony to be credible, and further finds further attempts to locate those records would be futile.

The Veteran has provided consistent statements regarding continuing symptomology of his low back since the in-service injury.  In a November 2009 statement, the Veteran described continuing back pain since his in-service injury until his 1997 surgery, when his back finally went "completely out."  In March 2010, he described symptomology, stating that "over the years it would go out on me and would bed for up to two weeks."  He further stated, "Whenever it went out it was always in the same place I originally hurt it."  March 2010 VA treatment records reflect that the Veteran reported his low back pain had its onset in service.  During his August 2017 hearing testimony, the Veteran testified to initially injuring his low back in service, and experiencing worsening symptoms over the years.  The Veteran is competent to report experiencing these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the testimony to be probative and credible.  The Veteran's testimony of the in-service injury is supported by the service treatment records in the claims file.  Further, in reference to the motor vehicle accident noted on the November 1971 report of medical history, the Veteran testified that he had been in several "fender benders" that only left him a little sore.  See August 2017 Hearing Testimony.  He also testified that during work, post-service, he never lifted anything extremely heavy, estimating most were around 15 pounds.

The evidence is at least in relative equipoise as to whether the Veteran's current low back disorder is etiologically related to service.  The Veteran clearly had a line of duty injury in 1972 and contemporaneous x-ray demonstrated a compression fracture of the lumbar spine.  While there is some question as to the age of this fracture, there is insufficient evidence to establish that such fracture was not associated with the line of duty injury.  No further medical evidence prior to the 1997 surgery report is available, and the VA examiner could not offer an opinion in this case without resulting to speculation.  The Board notes that further examinations will likely have the same outcome in the absence of pre-1997 medical evidence.  The Veteran has provided consistent and credible testimony as to the continuation of symptoms of low back pain since his in-service injury.  

The Court reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C.A. § 5107(b), the nation, "in recognition of our debt to our veterans," has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  As there is a relative equal balance of evidence as to whether the compression fracture was associated with the line of duty injury, the "benefit of the doubt" rule is for application, and the claim must be granted.


ORDER

Entitlement to service connection for a low back disorder is granted.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


